Walton, J.
In 1867, part of the territory of the town of Frankfort was annexed to the town of Wiuterport; and the sixth section of the Act of annexation provides that the town of Winterport shall support " all paupers whose legal settlement is upon said territory.” What is the meaning of this language ? Do the words " all paupers” mean such only as were then actually chargeable, or do they include persons who might afterwards become chargeable ? In Manchester v. West Gardiner, 53 Maine, 523, similar language was held to include such only as were then actually chargeable. In that case, the words used were Kall persons chargeable as paupers in this, " all paupers.” We think the two phrases have precisely the same signification. And, in other respects, the two eases are essentially alike. In that case, the pauper was absent from the territory at the time it was annexed to the defendant town, and was not then chargeable. The same is true in this ease. The Court there held that the pauper’s settlement was not transferred to the defendant town, and nonsuited the plaintiffs. The result must be the same in this case. Plaintiffs nonsuit.
Appleton, C. J., Kent, Ba.rrows and Danfortii, JJ.,, concurred.